Order filed June 4, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00304-CV
                                 ____________

                         JANICE JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1026606


                                     ORDER
      No reporter’s record has been filed in this case. Karen Field, the official
court reporter, informed this court that appellant had not made arrangements for
payment for the reporter’s record. On April 22, 2013, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no response.
      Accordingly, we issue the following order:

      We ORDER appellant to file a brief in this appeal on or before June 24,
2013. If appellant does not timely file the brief as ordered, we will dismiss the
appeal for want of prosecution.



                                  PER CURIAM




                                        2